Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-4 in the reply filed on 12 July 2022 is acknowledged.  Claims 5 and 6 are withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiao et al. (U.S. Patent Application Publication No. 2020/0244842), referred herein as Xiao.
Regarding claim 1, Xiao teaches a signal processing apparatus comprising: a memory which stores a learned model for generating restoration data by restoring deterioration of a signal based on data of the signal and data related to a position of a sample of the signal, and a processing circuit which inputs the data of the signal and the data related to the position to the learned model and generates the restoration data by using the learned model (para 9, lines 1-4; para 34, lines 5-11; paras 47 and 48; para 50, lines 1-2).
Regarding claim 2, Xiao teaches the signal processing apparatus according to claim 1, wherein the data of the signal is data related to an image, and the position of the sample is coordinates of a pixel in the image (para 51, lines 1-8; para 56).
Regarding claim 3, Xiao teaches the signal processing apparatus according to claim 1, wherein the signal is a time-series signal along time series, and the position of the sample is a time of the sample (para 51, lines 1-8; para 56).
Regarding claim 4, Xiao teaches the signal processing apparatus according to claim 1, wherein the deterioration of the signal is noise (para 48).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Meyer (U.S. Patent Application Publication No. 2018/0293710); De-noising images using machine learning.
Zhang et al.; Image Denoising Method Based on a Deep Convolution Neural Network; April 2018.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613